Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THERMAL CONDUCTION SHEET AND SECONDARY BATTERY PACK USING SAME

Examiner: Adam Arciero	SN: 16/303,672	Art Unit: 1727	February 12, 2021

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 04, 2021 has been entered.  Claims 1 and 3-6 are currently pending.  Claims 1 and 4-5 have been amended.  Claim 6 is newly added.  Claim 2 has been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
The claim rejections under 35 USC 103(a) as being unpatentable over Yoon and Kawajiri et al. on claims 1-5 are because Applicant’s amendments and arguments are persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 5 is amended to replace the word “one” on line 5 with the word “on”; to add the word “and” at the end of line 9 after the word “cells”; and to cancel the limitation starting at the end of line 12 “and a length of each of the cut-out portions in a first direction in which the cut-out portions are arranged is larger than a width of each of the cut-out portions in a second direction perpendicular to the first direction”.  Claim 5 now reads: 
“A secondary battery pack comprising:
a housing;
a plurality of secondary battery cells held in the housing; and
the thermal conduction sheet according to claim 1, wherein:
on a portion where the plurality of cut-out portions are linearly arranged such that the plurality of cut-out portions are located at a corner of the bent thermal conduction sheet,
the thermal conduction sheet is attached from a side face to a bottom face of a corresponding one of the secondary battery cells, and
the thermal conduction sheet is disposed such that the portion at which the thermal conduction sheet is bent is aligned with a boundary between the side face and the bottom face of the corresponding secondary battery cell” (emphasis added to show Examiner’s Amendments).

Claim 6 is canceled.

Response to Arguments
Applicant’s arguments, see Remarks, filed February 04, 2021, with respect to the claims have been fully considered and are persuasive.  The rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts of record, Yoon, Kawajiri et al., Takubo (JP 55-022468; as found in IDS dated 11/21/2018 and the international search report), and Kodama et al. (JP 2015-193391; as found in IDS dated 11/21/2018 and the international search report), do not 
    PNG
    media_image1.png
    34
    156
    media_image1.png
    Greyscale
 where L represents the length of each of the cut-out portions in the first direction, and S represents a length between adjoining two of the cut-out portions; and further wherein the thermal conduction sheet is bent on a portion where the cut-out portions are linearly arranged.  The original disclosure of the present application provides for criticality for claimed Formula 1 such that bending performance of the thermal conduction sheet is not deteriorated and thermal conductivity is not hindered (paragraph [0033] of the PGPub), which is not taught in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ARCIERO whose telephone number is (571)270-5116.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM A ARCIERO/Examiner, Art Unit 1727